Citation Nr: 0507807	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  99-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for myalgia of the 
cervical paravertebral muscle with dislocation of C2, C3, C4 
and C5, status post cervical fusion at C5-6, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1956 until June 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.

This matter was previously before the Board in September 
2000, June 2003, and February 2004.  On those occasions, 
remands were ordered to accomplish further development.  


FINDINGS OF FACT

1.  The veteran's myalgia of the cervical paravertebral 
muscle with dislocation of C2, C3, C4 and C5, status post 
cervical fusion at C5-6, has been manifested by subjective 
complaints of pain and stiffness; objectively, there is 
severe limitation of motion, without ankylosis and without 
related neurological symptoms.

2.  Competent clinical evidence of record demonstrates a 
disfiguring neck scar that is greater than one inch wide.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for myalgia of the cervical paravertebral muscle with 
dislocation of C2, C3, C4 and C5, status post cervical fusion 
at C5-6, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002 
through September 25, 2003); 38 C.F.R. § Diagnostic Codes 
5239, 5241, 5242, 5243 (2004).  

2.  From August 30, 2002, the schedular criteria for a 
separate 10 percent evaluation for a disfiguring neck scar 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in July 2003 and March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and private and VA 
post service treatment and examination reports.  
Additionally, the veteran's statements in support of his 
claim are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Further regarding the duty to assist, the veteran's 
substantive appeal VA Form 9 indicated a desire for a 
personal hearing with the RO.  In subsequent correspondence 
dated in July 1999, the veteran stated that he would be 
unable to attend his hearing.  At no point did he raise a new 
request for a personal hearing of any kind.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural background

The veteran was initially awarded service connection for the 
neck disability at issue in a March 1971 rating action.  He 
was assigned a 10 percent evaluation pursuant to Diagnostic 
Codes 5099-5021.

In a communication received by the RO on November 14, 1996, 
the veteran raised a claim of entitlement to an increased 
rating for his service-connected neck disability.  That claim 
was considered by the RO in a December 1996 rating decision.  
The assigned rating for the service-connected cervical spine 
disability was increased to 20 percent, effective from 
November 14, 1996, the date of the increased rating claim.  
Notice of the determination, and the veteran's appellate 
rights, were issued in January 1997.  

In correspondence received by the RO on November 25, 1997, 
within one year of issuance of the January 1997 notice of the 
December 1996 rating decision, the veteran again requested an 
increased rating for his cervical spine disability.  With 
resolution of doubt in the veteran's favor, such statement 
may be reasonably construed as a timely notice of 
disagreement with the December 1996 rating determination.  In 
a January 1998 rating decision, the RO confirmed and 
continued the 20 percent rating.  Subsequently, additional 
evidence was received by the RO, prompting another rating 
action in October 1998.  At that time, the RO continued to 
deny the claim.

In December 1998, the veteran again expressed disagreement 
with the denial of an increased rating for his service-
connected cervical spine disability.  A statement of the case 
was issued in January 1999, and the veteran's appeal was 
perfected within 60 days thereafter, with the submission of a 
VA Form 9 in February 1999.  As such, the veteran timely 
perfected an appeal as to the December 1996 rating decision.  
With resolution of doubt in the veteran's favor, the Board 
finds that the veteran intended to disagree with the earlier 
action, as such is most beneficial to him.  

Finally, by rating decision dated in October 2002, the 
veteran's evaluation for his cervical spine disability, 
characterized as cervical spine disease status post fusion at 
C5-6, was increased to 30 percent disabling, retroactively 
effective from November 14, 1996.  Because the October 2002 
increase represented less than the maximum available benefit, 
it does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the Board will proceed with 
appellate review of the propriety of the assigned rating.

The October 2002 grant of a 30 percent award for cervical 
spine disease status post fusion at C5-6 was made effective 
November 14, 1996.  The RO indicated that such date 
represented the date of claim.  This reflects VA's reasonable 
acceptance, as noted above, that the December 1996 rating 
action, prompted by the November 14, 1996, claim was timely 
appealed by the veteran.  

Factual background

In August 1996, the veteran underwent a C5-6 anterior 
cervical diskectomy to correct cervical stenosis.  The 
veteran had a progressive history of neck and left upper 
extremity pain as well as findings of myelopathy.

Following his surgery, the veteran was examined by VA in 
December 1996.  He complained that he could not rotate his 
head adequately to the left.  He also had weakness in the 
left arm, to the extent that he was unable to lift objects in 
excess of 10 pounds.  He also had numbness of the middle and 
fourth fingers of the left hand.  He further reported 
occasion fourth finger numbness, right hand.  

Objectively, there were no postural abnormalities or fixed 
deformities.  Musculature of the back was normal.  The 
veteran's range of motion of the cervical spine was as 
follows: forward flexion to 20 degrees, backward extension to 
10 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 20 degrees, left rotation to 30 degrees and right 
rotation to 45 degrees.  There was no objective evidence of 
pain on motion.  

The veteran also had a separate neurological examination in 
December 1996.  At that time, cranial nerves II-XII were 
intact.  Deep tendon reflexes of the upper and lower 
extremities were normal.  Muscular strength was normal in 
both hands and there was no atrophy.  The examination report 
indicated 7th nerve weakness as a result of a subdural 
hematoma.  Such 7th nerve weakness was not functionally 
significant.

X-rays taken in December 1996 reveal post surgical changes 
associated with anterior cervical fusion at C5-6.  There was 
also mild bony encroachment into the neural foramina on the 
right at C5-C6 secondary to inferior uncinate hypertrophy.  

A June 1997 VA clinical record indicated complaints of 
radiculopathy and myelopathy.  The veteran reported a history 
of gradually worsening neck pain time several months, with 
radiation to the right shoulder.  Neurologically, motor 
strength was 5/5 throughout and sensation to pinprick was 
intact.  There was hyper-reflexia.  It was noted that the 
veteran might benefit from a course of physical therapy for 
his neck pain.
 
In a VA neurosurgery follow-up record dated in September 
1997, the veteran complained of neck pain radiating to the 
shoulders.  There was pinpoint tenderness of the shoulders, 
especially with range of motion above 90 degrees.  
Objectively, motor strength was 5/5 throughout.  Sensation to 
pinprick was intact and he was hyper-reflexic throughout.  

The veteran was again examined by VA in December 1997.  He 
complained of head and neck pain occurring on an infrequent 
basis.  It was exacerbated by heavy lifting, exertion or long 
distance driving.  It was noted that he had suffered a 
subdural hematoma which apparently resulted in weakness of 
the left hand and arm.  

Objectively, the cervical musculature and the trapezius 
muscles bilaterally were not inordinately tight or hard to 
touch.  The veteran could rise from his chair and look about 
with no apparent restriction of cervical rotation.  The 
veteran stated, however, that he had a difficult time looking 
to the left when driving.  The veteran turned his head with 
no apparent difficulty in conversing with the examiner.  

Regarding range of motion, he could rotate the cervical spine 
to 30 degrees left and 40 degrees right.  He had lateral 
bending to 10 degrees left and 15 degrees right.  Cervical 
flexion was to 50 degrees and extension was to 60 degrees.  
The low back was not involved and lumbar motion was not 
impaired.  

The December 1997 VA examination further showed that the 
veteran's left and right forearm were the same size.  He had 
grip strength to 4/5 on the left and to 5/5 on the right.  He 
had flexion of all fingers individually  and flexion of the 
hand at the wrist was 5/5 bilaterally.  Pronation and 
supination were both 5/5 bilaterally as well.  

X-rays showed narrowing at C3-4 and C5-6, with probable 
fusion as to the latter.  Degenerative changes were also 
shown elsewhere in the cervical spine.

A February 1998 VA treatment record noted complaints of neck 
pain and left upper extremity weakness.  

A March 1998 VA physical therapy report indicated minimal 
limitation of motion as to flexion forward and laterally.  
Rotation bilaterally was the most limited.  Extension was not 
tested because the veteran stated that it would elicit pain.  
The veteran was instructed as to range of motion exercises.  
A follow-up report in April 1998 revealed that such exercises 
were providing relief for the veteran's symptomatology.

A September 1998 VA clinical record revealed that the 
veteran's cervical spine disability was not manifested by 
numbness, weakness or paralysis.  He did comment that his 
hands fell asleep at times.  Regarding physical activity, the 
veteran was able to do everything he wanted to do.  At that 
time, the veteran had 50 percent of flexion, 50 percent of 
rotation bilaterally and 25 percent of extension, with no 
pain.  He had 5/5 strength throughout the upper extremities 
except for the left deltoid, which was 4/5.  He had negative 
Tinels sign and no clonus in the upper or lower extremities.  
Muscle stretch reflex was 2/4 in the upper and lower limbs.  

A March 1999 VA outpatient treatment record noted complaints 
of cervical pain.  The veteran described his discomfort as a 
sharp ache in the posterior cervical area, with no radiation, 
numbness, tingling or weakness.  He continued to perform 
cervical exercises at home and he took ibuprofen with slight 
relief.  Before medicating, he rated his pain as a 8/10.  
After medication, it was a 7/10.  Objectively, the veteran 
had 50 percent of flexion, 50 percent of rotation bilaterally 
and 25 percent of extension.  Motor and sensory examination 
was within normal limits.

April 1999 VA treatment reports continue to reflect 
complaints of cervical spine pain.  There was tenderness of 
the cervical spine musculature at that time.  

A July 1999 VA outpatient treatment report contained results 
consistent with those described above.  In addition, there 
was very tight musculature of the cervical spine.  

Treatment reports dated in January 2000 and February 2000 
reveal cervical spine treatment.  It was indicated that the 
veteran experienced short-term relief from trigger point 
injections in the past, and also responded favorably to 
osteopathic manipulation.  He sought further osteopathic 
manipulation. 

A May 2000 report noted that the veteran's neck pain 
increased with extension.  It was indicated that 
manipulations provided temporary relief.  Motor and sensation 
functions remained intact.  

The veteran underwent a scar examination in January 2001.  
One scar on the left mid-anterior neck was very well-healed.  
There was also a scar immediately below the right mid-
mandible and it was in the form of three different angles.  
The largest one was 11 cm. in length and one-half cm. in 
width.  There was also a three-inch scar, with a width of one 
inch.  A smaller third scar was also noted.  They all were 
slightly depressed, without pain on palpation.  The anterior-
most scar had keloid formation within the scar tissue, and 
was quite noticeable to the normal eye.  It was slightly 
lighter in coloration, as compared to the surrounding skin.  
No inflammation or edema was found as to any of the scars and 
they did not appear to cause any alteration in movement or 
limitation of motion.  

The veteran was next examined by VA in February 2001, this 
time for orthopedic complaints.  At that time, he complained 
of continued neck pain.  He explained that he underwent 
surgery in August 1996, which initially helped his symptoms.  
However, his discomfort subsequently returned.  Although the 
pain was intermittent, it was sharp and incapacitating when 
it occurred.  It affected the midline portion of the neck, 
with radiation to both shoulders.  He treated his pain with a 
variety of analgesics, use of a cervical collar, and a TENS 
unit, all to little avail.  In addition to neck pain, he had 
difficulty using his left arm.  

Upon physical examination, there was a vertical scar in the 
right anterior cervical triangle tracing the anterior border 
of the sternocleidomastoid.  There was also an anterior 
transverse cervical incision, which probably reflects the 
earlier Smith-Robinson fusion performed in 1996.  

The veteran had limited cervical motion.  He could flex to 
approximately 20 degrees and extend to approximately 20 
degrees.  He could laterally rotate 20 degrees to the left 
and 30 degrees to the right.  His lateral bending was limited 
to 10 degrees, bilaterally.  There was mild tenderness to 
palpation over the mid to lower cervical spinous processes 
but not over vertebrae prominens.  There was no obvious 
deformity of the cervical spine.

Neurologically, the veteran was vaguely hyper-reflexic in 
both lower extremities at the knee and ankle.  The upper 
extremity reflexes were 2+ and symmetrical.  

Following the evaluation, the examiner commented that flares 
of cervical spondylosis could produce incapacitating 
discomfort.  The examiner could not gauge the specific extent 
of additional functional limitation in degrees.  The VA 
examiner also stated that the veteran's mild to moderate 
paresis of the left upper extremity appears to affect 
predominantly his closed head injury and subdural hematoma, 
rather than his cervical spine injury.  

The VA examiner further remarked that the veteran exhibited 
weakness in the left arm and difficulty with motor tasks.  
Again, however, he believed that such symptoms were 
manifestations of a head injury rather than a cervical spine 
disability.  

The examiner noted that, aside from fusion at C5-6, there was 
no ankylosis of the spine and no significant spondylosis such 
as to limit motion.  

Regarding the veteran's cervical scars, the VA examiner found 
that they were not disabling in and of themselves.  

In closing, the VA examiner noted that, because the veteran 
had lost one motion segment at C5-6, there was a likelihood 
of accelerated degeneration of disks above and below that 
level.  An MRI showed disc bulging at C4-5 and C6-7 in 
proximity to his fused vertebrae.  Thus, it was likely that 
the veteran would develop progressive cervical spondylosis.  
As a result, the veteran's condition was expected to 
gradually deteriorate with respect to limitations imposed by 
cervical arthrosis.  

VA treatment for spine pain is again noted in May 2001.  At 
that time, the impression was mild bulging discs at C4-5 and 
C6-7.  The treatment plan involved use of Naprosyn.  

The veteran was seen by the VA pain clinic in June 2001 with 
cervical spine complaints.  One such report indicates good 
range of neck motion.  There was tenderness over the cervical 
spine.  His right anterior cervical discectomy scar was well 
healed at that time.  

A March 2002 VA clinical record indicates limited extension 
of the neck.  The veteran denied extremity weakness.  A scar 
on the right side of the neck was noted.  

The veteran was most recently examined by VA in August 2003.  
At that time, he reported generalized stiffness of the neck, 
with limited motion.  The stiffness was worse in cold weather 
and in the early morning.  He was taking prescribed pain 
medication, but he only used them two or three times per 
month for severe pain flares.  Such pain occurred in the 
posterior aspect of the cervical spine and was not 
precipitated by any particular activity.  After medicating, 
he was usually feeling better by the following morning.  He 
denied decreased sensation or numbness of the extremities and 
also denied incontinence.

Regarding daily activities, the veteran was able to get 
outside and walk about 8 blocks each day.  On rare occasions, 
he would lose his balance, usually when he stepped on an 
object.  He could attend to his own grooming, eating, 
bathing, toileting and dressing.  He had a driver's license 
but no longer drove.  The veteran also commented that during 
flare-ups, two to three times monthly, he had to lie down and 
relax.

Objectively, the veteran walked with a steady gait, using a 
cane.  He had the cane since January 2003, secondary to 
arthritis of the hips.  Neck alignment appeared to be normal.  
There was normal curvature as well.  The neck was very 
straight.  Upon palpation, tenderness was noted, particularly 
in the vertebral bodies themselves.  There was slight 
tenderness in the paravertebral areas.  No muscle spasms were 
noted and there was no complaint of radiation to the arms of 
legs.  He also denied decreased sensation or numbness of the 
extremities.  

Range of motion findings were as follows: forward flexion was 
from 0 to 9 degrees out of 75; backward extension was from 0 
to 11 degrees out of 30; rotation to the left was from 0 to 
30 degrees out of 30; rotation to the right was from 0 to 20 
degrees out of 30; lateral bending to the left was from 0 to 
22 degrees out of 35; and, lateral bending to the right was 
from 0 to 15 out of 35.  The veteran was able to complete 5 
repetitions of complete forward flexion and backward 
extension.  Range of motion was again tested following such 
repetitions and there was no change.  Strength against 
resistance was moderate, both before and after repetitions.  
The veteran also had crepitus with range of motion that was 
both palpable and audible.  The examiner noted a slight 
decrease in neck curvature.  

Neurologically, the veteran had strong and equal reflexes of 
all limbs.  Strength of the lower extremities was strong.  
There was a slight decrease in left arm strength as compared 
to the right, but that was found to relate to a subdural 
hematoma.  Range of motion of the upper extremities, 
including spreading fingers apart, gripping, extension and 
flexion of the thumb, strength of forearms, and upper arms 
all showed no deficit except for a slight decrease as to the 
left upper arm.  

Analysis

The veteran is seeking a higher rating for his residual 
myalgia of the cervical paravertebral muscle with dislocation 
of C2, C3, C4 and C5, status post cervical fusion at C5-6.  
At the outset, the Board observes that, during the pendency 
of this appeal, the diagnostic criteria relating to 
disabilities of the spine have undergone two revisions.  The 
first revision, pertaining specifically to intervertebral 
disc syndrome, was effective September 23, 2002.  Then, in 
September 26, 2003, the criteria relating to all spinal 
disabilities was amended.  

Prior to September 23, 2002

The veteran's cervical spine disability is rated at 30 
percent disabling pursuant to Diagnostic Code 5290, for 
cervical limitation of motion.  Prior to September 23, 2002, 
that Code section provided a maximum 30 percent evaluation 
for severe limitation of motion of the cervical spine.  

As the veteran is already in receipt of a 30 percent 
evaluation for his cervical spine disability, Diagnostic Code 
5290 cannot serve as a basis for a higher rating.  The Board 
has considered whether any alternate Code sections might 
afford an increased rating.  One potentially relevant Code 
section is 5293, for intervertebral disc syndrome.  Under 
that Code section as it existed prior to September 23, 2002, 
a 40 percent evaluation is warranted where the evidence shows 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.  A 60 percent evaluation applies 
where the condition is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.

The Board has reviewed the competent evidence and observes 
that some neurological findings exist.  For example, a 
December 1996 VA examination indicated left arm weakness, 
numbness of the middle and fourth fingers of the left hand, 
and occasional fourth finger numbness as to the right hand.  
Furthermore, clinical records dated in 1997 and 1998 reveal 
pain radiating to the shoulders, as well as hyper-reflexia.  
Finally, VA examination in February 2001 indicated mild to 
moderate paresis of the left upper extremity.

Despite the neurological findings discussed above, the Board 
does not find that Diagnostic code 5293, as it existed prior 
to September 23, 2002, allows for an increased rating here.  
In fact, the competent evidence reveals that the veteran's 
sensory deficits primarily relate to a closed head injury and 
subdural hematoma, and not to the cervical spine injury that 
is the subject of the present appeal.  

Even if the veteran's neurological symptomatology is in part 
attributable to the his cervical spine disability, the extent 
of the deficits have been described by the VA examiner as 
mild or moderate, and not severe or pronounced, as would be 
required in order to achieve a higher rating.  Indeed, VA 
examination in December 1996 revealed that cranial nerves II-
XII were intact and deep tendon reflexes of the upper and 
lower extremities were normal.  Muscular strength was normal 
in both hands and there was no atrophy.  Moreover, various 
treatment reports dated in 1997 reveal that motor strength 
was 5/5 throughout and sensation to pinprick was intact.  A 
September 1998 VA outpatient record revealed 5/5 strength 
throughout the upper extremities except for the left deltoid, 
which was 4/5.  At that time, Tinels sign was negative and 
there was no clonus in the upper or lower extremities.  March 
1999 and May 2000 VA clincal records also revealed normal 
motor and sensory examination.  

Based on the foregoing, the evidence does not support a 
rating in excess of 30 percent based on Diagnostic Code 5293, 
for intervertebral disc syndrome, as that Code section 
existed prior to September 23, 2002. 

The Board has considered whether any other Code sections 
could afford the veteran a rating in excess of 30 percent for 
his cervical spine disability.  As there is no vertebral 
fracture or ankylosis, Diagnostic Codes 5285, 5286 and 5287 
are inapplicable.  As the lumbar spine is not involved, 
Diagnostic Code 5295, for lumbosacral strain, is also not for 
application.  There are no other pertinent Code sections 
under which a rating in excess of 30 percent could be 
awarded.

Therefore, in summation, the veteran is already receiving the 
maximum available benefit under Diagnostic Code 5290.  
Moreover, alternate Diagnostic Codes, to include 5293 as it 
existed prior to September 23, 2002, fail to afford an 
increased rating.  

From September 23, 2002 to September 25, 2003

As previously noted, effective September 23, 2002, the 
Diagnostic criteria for intervertebral disc syndrome under 
Code section 5293 underwent revision.  As revised, prior to 
September 26, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and prior to September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the last 12 
months.  Finally, a 60 percent disability rating is warranted 
where the evidence reveals incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  In fact, there is no indication that bed rest was 
prescribed by a physician at any time.  As such, the revised 
version of Diagnostic Code 5293, as in effect from September 
23, 2002 to September 25, 2003, can not serve as a basis for 
an increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating. 
 
The Board will first analyze the chronic orthopedic 
manifestations of the veteran's cervical spine disability.  
As noted above, one relevant Diagnostic Code for 
consideration in this regard is Diagnostic Code 5290, 
concerning limitation of motion of the cervical spine.  
Again, the veteran is receiving the maximum 30 percent rating 
for such limitation of motion.  Such evaluation is consistent 
with the objective range of motion results, coupled with the 
veteran's objectively confirmed complaints of pain.  The 
consideration of pain is appropriate and conforms to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Thus, a 30 percent rating 
for orthopedic manifestations of the veteran's cervical spine 
disability is for application.  There is no other means by 
which a rating in excess of 30 percent may be awarded, as 
discussed above.  

The Board must next consider the neurological manifestations 
of the veteran's cervical spine disability.  After a review 
of the record, the Board has determined that a compensable 
rating for such neurological deficits is not warranted.  The 
reason for this is that competent medical evidence of record 
attributed the veteran's neurological symptoms to a head 
injury and not to his cervical spine disability.  Such 
determination was made by VA examiners following a thorough 
physical examination in December 1996 and February 2001.  
Moreover, the latter examiner specifically noted that the 
claims file was reviewed.  For these reasons, such evidence 
is found to be highly probative.  Moreover, it is not refuted 
by other findings of record.  

Thus, based on the above, a separate compensable evaluation 
for neurological manifestations of the veteran's cervical 
spine disability is not for application here.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 to September 
25, 2003, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's cervical spine 
disability.  It has been determined that the veteran is 
entitled to a 30 percent rating under Diagnostic Code 5290 
for his orthopedic manifestations and that he is not entitled 
to a compensable evaluation for neurological manifestations.  

The compensable orthopedic rating must now be combined under 
38 C.F.R. § 4.25, along with all other service-connected 
disabilities.  The veteran's only other service-connected 
disability for which he is assigned a compensable evaluation 
is the residuals of a subdural hematome, rated at 20 percent 
disabling.  
 
Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 30 percent (orthopedic 
manifestations of his cervical spine disability), and 20 
percent (hematome residuals) an evaluation of 40 percent is 
derived.  This combined rating does not exceed the combined 
40 percent evaluation rating currently in effect for this 
period.  Thus, separate evaluations for chronic and 
orthopedic manifestations are not for application here.  
Rather, the single 30 percent rating already assigned is 
continued, and Diagnostic Code 5293, as in effect from 
September 23, 2002, to September 25, 2003, does not serve as 
a basis for an increased disability evaluation.  

From September 26, 2003

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5239, 5241, 5242, 5243 (2004).  Under these 
relevant provisions, a 40 percent evaluation is warranted for 
unfavorable ankylosis of the entire cervical spine.  
Diagnostic Code 5239 for spondylolisthesis or segmental 
instability; Diagnostic Code 5241 for spinal fusion; 
Diagnostic Code 5242 for degenerative arthritis; and 
Diagnostic Code 5243 for intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 30 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 30 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5239, 5241, 5242, and 5243.  These 
rating require a finding of unfavorable ankylosis of the 
cervical spine in order for the veteran to qualify for an 
evaluation in excess of 30 percent.  However, the VA examiner 
in February 2001 noted that, aside from fusion at C5-6, there 
was no ankylosis of the spine.  Thus, based on the analysis 
of those criteria set forth above, the veteran remains 
entitled to no more than a 30 percent evaluation for his 
service-connected myalgia of the cervical paravertebral 
muscle with dislocation of C2, C3, C4 and C5, status post 
cervical fusion at C5-6.  

Separate scar evaluation

Before closing, the Board will briefly address the question 
of entitlement to a separate evaluation for scar residuals of 
the veteran's service-connected myalgia of the cervical 
paravertebral muscle with dislocation of C2, C3, C4 and C5, 
status post cervical fusion at C5-6.  In this vein, the Court 
has recognized that the critical element in assigning 
separate ratings resulting from a disability is that none of 
the symptomatology for any one of the disorders is 
duplicative of or overlapping with the symptomatology of 
other disorders.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Here, a VA examination in January 2001 revealed a neck scar 
measuring one inch wide.  It is noted that Diagnostic Code 
7800, for disfigurement of the head, face or neck lists 8 
characteristics of disfigurement.  If any one is satisfied, a 
10 percent rating is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic code 7800.  

One characteristic of disfigurement under Diagnostic Code 
7800 is that a scar measure at least one-quarter inch wide at 
the widest part.  As described above, the veteran has a scar 
meeting this requirement.  Moreover, the disfigurement 
is separate and distinct from the mechanical-type pain 
discussed above that characterized the veteran's orthopedic 
manifestations of the service-connected disability at issue.  
Thus, a separate evaluation for the disfiguring scar is 
appropriate here.  

The Board notes that a disability rating in excess of 10 
percent for a disfiguring scar is not for application here.  
Indeed, in order to be entitled to the next-higher 20 percent 
rating, the evidence must show visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
including lids, ears, cheeks and lips), or alternatively, two 
or more characteristics of disfigurement must be shown.

The criteria necessary to establish a 20 percent rating under 
Diagnostic Code 7800 have not been shown.  Indeed, the 
evidence does not reveal visible or palpable tissue loss or 
gross distortion/asymmetry.  Moreover, no additional 
characteristics of disfigurement, such as adherent scarring 
or abnormal skin texture, exist here.  

In finding that a 10 percent rating is justified under 
Diagnostic Code 7800, the Board notes that such Code section 
has only been in effect since August 30, 2002.  Prior to that 
date, moderate disfigurement must be shown to warrant a 10 
percent rating.  If the disfigurement is only slight, then 
only a noncompensable rating applies.  Here, the Board finds 
that the extent of disfigurement is only mild.  This 
determination was based on the size and location of the 
scars.  The Board also has viewed pictures of the scars, 
which aided in this determination.  

In summation, then, a separate 10 percent evaluation for a 
disfiguring scar is warranted from August 30, 2002.  Prior to 
August 30, 2002, a noncompensable rating is appropriate.  
Effective August 30, 2002, the revised diagnostic criteria 
allow for a 10 percent evaluation.  

Extraschedular considerations

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.
 

ORDER

An increased rating for myalgia of the cervical paravertebral 
muscle with dislocation of C2, C3, C4 and C5, status post 
cervical fusion at C5-6, is denied.  

From August 30, 2002, a separate 10 percent rating for a 
disfiguring scar is granted, subject to the applicable law 
governing the award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


